—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated September 28, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
It is well settled that in order “ ‘[t]o prove a prima facie case of negligence in a slip and fall case, a plaintiff is required to show that the defendant created the condition which caused the accident or that the defendant had actual or constructive notice of the condition’ ” (Goldman v Waldbaum, Inc., 248 AD2d 436, 437; Bradish v Tank Tech Corp., 216 AD2d 505, 506). On their motion for summary judgment, the defendants made a prima facie showing affirmatively establishing the absence of notice as a matter of law (see, Goldman v Waldbaum, Inc., supra), and that they did not create the alleged hazardous condition. The conclusory assertions set forth by the plaintiff in opposition were insufficient to defeat the motion (see, Hartz Mtn. Corp. v Allou Distribs., 173 AD2d 440). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.